SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

109
KA 09-02645
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

MICHAEL B. BARKSDALE, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Brian M.
McCarthy, J.), rendered December 4, 2009. The judgment convicted
defendant, upon his plea of guilty, of burglary in the third degree
and criminal mischief in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court